                                1       ROBERT S. BLUMBERG, Bar No. 161649
                                        rblumberg@littler.com
                                2       LITTLER MENDELSON, P.C.
                                        633 West 5th Street
                                3       63rd Floor
                                        Los Angeles, CA 90071
                                4       Telephone: 213.443.4300
                                        Facsimile: 213.443.4299
                                5
                                6       DEMERY RYAN, Bar No. 217176
                                        dryan@littler.com
                                7       ALEXANDRA BERNSTEIN, Bar No. 327492
                                        abernstein@littler.com
                                8       LITTLER MENDELSON, P.C.
                                        2049 Century Park East
                                9       5th Floor
                                        Los Angeles, CA 90067
                           10           Telephone: 310.553.0308
                                        Facsimile: 310.553.5583
                           11
                                        Attorneys for Defendant
                           12           SOUTHERN CALIFORNIA EDISON COMPANY
                           13           Counsel of Record for Plaintiff on the Following
                                        Page
                           14
                                                              UNITED STATES DISTRICT COURT
                           15
                                                             CENTRAL DISTRICT OF CALIFORNIA
                           16
                                        SHARON BRITT, individually and on       Case No. 2:20-cv-08023-FMO (ASx)
                           17           behalf of others similarly situated,
                                                                                Hon. Fernando M. Olguin
                           18                          Plaintiff,
                                                                                 DISCOVERY MATTER
                           19                                                   Magistrate Judge Alka Sagar
                                        v.
                           20
                                        SOUTHERN CALIFORNIA EDISON              PROTECTIVE ORDER
                           21           COMPANY; and DOES 1 through 25,
                           22                          Defendant.
                                                                                Complaint Filed: September 2, 2020
                           23                                                   FAC Filed November 9, 2020
                           24
                           25
                           26
                           27
                           28
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
            213.443.4300
                                1       Jonathan M. Lebe (State Bar No. 284605)
                                        Jon@lebelaw.com
                                2       Annaliz Loera (State Bar No. 334129)
                                3       Annaliz@lebelaw.com
                                        Lebe Law, APLC
                                4       777 S. Alameda Street, Second Floor
                                        Los Angeles, CA 90021
                                5       Telephone: (213) 444-1973
                                        Facsimile: (213) 457-3092
                                6
                                7       Attorneys for Plaintiff Sharon Britt,
                                        Individually and on behalf of all others similarly situated
                                8
                                9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
            213.443.4300
                                1          1.          A. PURPOSES AND LIMITATIONS
                                2               Discovery in this action is likely to involve production of confidential,
                                3       proprietary, or private information for which special protection from public disclosure
                                4       and from use for any purpose other than prosecuting this litigation may be warranted.
                                5       Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                6       Stipulated Protective Order. The parties acknowledge that this Order does not confer
                                7       blanket protections on all disclosures or responses to discovery and that the protection
                                8       it affords from public disclosure and use extends only to the limited information or items
                                9       that are entitled to confidential treatment under the applicable legal principles. The
                           10           parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated
                           11           Protective Order does not entitle them to file confidential information under seal; Civil
                           12           Local Rule 79-5 sets forth the procedures that must be followed and the standards that
                           13           will be applied when a party seeks permission from the court to file material under seal.
                           14                         B. GOOD CAUSE STATEMENT
                           15                   Discovery in this action may involve production of confidential, proprietary or
                           16           private information for which special protection from public disclosure may be
                           17           warranted. Specifically, Plaintiff purports to bring this putative class action on behalf
                           18           of all non-exempt current and former employees of Southern California Edison
                           19           Company (“Defendant”). The parties anticipate that discovery in this case may involve
                           20           some disclosure of private employee information as well as sensitive business
                           21           information for which special protection from public disclosure may be warranted.
                           22           Disclosure of private and/or confidential information regarding Defendant’s current
                           23           and/or former employees may include information about employees’ contact
                           24           information and/or performance histories, as well as confidential personnel information
                           25           related to workplace complaints and/or discipline. Such confidential materials and
                           26           information may consist of, among other things, trade secrets, confidential business or
                           27           financial information (including information implicating privacy rights of third parties),
                           28           information regarding confidential business practices, or information implicating
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                  1.
            213.443.4300
                                1       privacy rights, information otherwise generally unavailable to the public, or which may
                                2       be privileged or otherwise protected from disclosure under state or federal statutes, court
                                3       rules, case decisions, or common law.
                                4               Accordingly, to expedite the flow of information, to facilitate the prompt
                                5       resolution of disputes over confidentiality of discovery materials, to adequately protect
                                6       information the parties are entitled to keep confidential, to ensure that the parties are
                                7       permitted reasonable necessary uses of such material in preparation for and in the
                                8       conduct of trial, to address their handling at the end of the litigation, and serve the ends
                                9       of justice, a protective order for such information is justified in this matter.
                           10                   It is the intent of the parties that information will not be designated as confidential
                           11           for tactical reasons and that nothing be so designated without a good faith belief that it
                           12           has been maintained in a confidential, non-public manner, and there is good cause why
                           13           it should not be part of the public record of this case.
                           14              2.      DEFINITIONS
                           15                   2.1 Action: Sharon Britt v. Southern California Edison Company, et al., Case
                           16           No. 2:20-cv-08023-FMO (ASx).
                           17                   2.2 Challenging Party: a Party or Non-Party that challenges the designation of
                           18           information or items under this Order.
                           19                   2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it
                           20           is generated, stored or maintained) or tangible things that qualify for protection under
                           21           Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
                           22           Statement.
                           23                   2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                           24           support staff).
                           25                   2.5 Designating Party: a Party or Non-Party that designates information or items
                           26           that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                           27                   2.6 Disclosure or Discovery Material: all items or information, regardless of the
                           28           medium or manner in which it is generated, stored, or maintained (including, among
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                     2.
            213.443.4300
                                1       other things, testimony, transcripts, and tangible things), that are produced or generated
                                2       in disclosures or responses to discovery in this matter.
                                3             2.7 Expert: a person with specialized knowledge or experience in a matter
                                4       pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                                5       expert witness or as a consultant in this Action.
                                6             2.8 House Counsel: attorneys who are employees of a party to this Action. House
                                7       Counsel does not include Outside Counsel of Record or any other outside counsel.
                                8             2.9 Non-Party: any natural person, partnership, corporation, association, or other
                                9       legal entity not named as a Party to this action.
                           10                 2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                           11           this Action but are retained to represent or advise a party to this Action and have
                           12           appeared in this Action on behalf of that party or are affiliated with a law firm which
                           13           has appeared on behalf of that party, and includes support staff.
                           14                 2.11 Party: any party to this Action, including all of its officers, directors,
                           15           employees, consultants, retained experts, and Outside Counsel of Record (and their
                           16           support staffs).
                           17                 2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                           18           Discovery Material in this Action.
                           19                 2.13 Professional Vendors: persons or entities that provide litigation support
                           20           services (e.g., photocopying, videotaping, translating, preparing exhibits or
                           21           demonstrations, and organizing, storing, or retrieving data in any form or medium) and
                           22           their employees and subcontractors.
                           23                 2.14 Protected Material: any Disclosure or Discovery Material that is designated
                           24           as “CONFIDENTIAL.”
                           25                 2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                           26           from a Producing Party.
                           27           ///
                           28           ///
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                  3.
            213.443.4300
                                1          3.         SCOPE
                                2               The protections conferred by this Stipulation and Order cover not only Protected
                                3       Material (as defined above), but also (1) any information copied or extracted from
                                4       Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
                                5       Material; and (3) any testimony, conversations, or presentations by Parties or their
                                6       Counsel that might reveal Protected Material.
                                7               Any use of Protected Material at trial shall be governed by the orders of the trial
                                8       judge. This Order does not govern the use of Protected Material at trial.
                                9          4.         DURATION
                           10                   Even after final disposition of this litigation, the confidentiality obligations
                           11           imposed by this Order shall remain in effect until a Designating Party agrees otherwise
                           12           in writing or a court order otherwise directs. Final disposition shall be deemed to be the
                           13           later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
                           14           and (2) final judgment herein after the completion and exhaustion of all appeals,
                           15           rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                           16           any motions or applications for extension of time pursuant to applicable law.
                           17              5.         DESIGNATING PROTECTED MATERIAL
                           18                   5.1    Exercise of Restraint and Care in Designating Material for Protection.
                           19                   Each Party or Non-Party that designates information or items for protection under
                           20           this Order must take care to limit any such designation to specific material that qualifies
                           21           under the appropriate standards. The Designating Party must designate for protection
                           22           only those parts of material, documents, items, or oral or written communications that
                           23           qualify so that other portions of the material, documents, items, or communications for
                           24           which protection is not warranted are not swept unjustifiably within the ambit of this
                           25           Order.
                           26                   Mass, indiscriminate, or routinized designations are prohibited. Designations that
                           27           are shown to be clearly unjustified or that have been made for an improper purpose
                           28           (e.g., to unnecessarily encumber the case development process or to impose
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                   4.
            213.443.4300
                                1       unnecessary expenses and burdens on other parties) may expose the Designating Party
                                2       to sanctions.
                                3             If it comes to a Designating Party’s attention that information or items that it
                                4       designated for protection do not qualify for protection, that Designating Party must
                                5       promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                6             5.2    Manner and Timing of Designations.
                                7             Except as otherwise provided in this Order (see, e.g., second paragraph of section
                                8       5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery Material
                                9       that qualifies for protection under this Order must be clearly so designated before the
                           10           material is disclosed or produced.
                           11                 Designation in conformity with this Order requires:
                           12                 (a) for information in documentary form (e.g., paper or electronic documents, but
                           13           excluding transcripts of depositions or other pretrial or trial proceedings), that the
                           14           Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
                           15           “CONFIDENTIAL legend”), to each page that contains protected material. If only a
                           16           portion or portions of the material on a page qualifies for protection, the Producing Party
                           17           also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                           18           in the margins).
                           19                 A Party or Non-Party that makes original documents available for inspection
                           20           need not designate them for protection until after the inspecting Party has indicated
                           21           which documents it would like copied and produced. During the inspection and before
                           22           the designation, all of the material made available for inspection shall be deemed
                           23           “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                           24           copied and produced, the Producing Party must determine which documents, or portions
                           25           thereof, qualify for protection under this Order. Then, before producing the specified
                           26           documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                           27           that contains Protected Material. If only a portion or portions of the material on a page
                           28           qualifies for protection, the Producing Party also must clearly identify the protected
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                   5.
            213.443.4300
                                1       portion(s) (e.g., by making appropriate markings in the margins).
                                2               (b) for testimony given in depositions that the Designating Party identify the
                                3       Disclosure or Discovery Material on the record, before the close of the deposition all
                                4       protected testimony.
                                5               (c) for information produced in some form other than documentary and for any
                                6       other tangible items, that the Producing Party affix in a prominent place on the exterior
                                7       of the container or containers in which the information is stored the legend
                                8       “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                9       protection, the Producing Party, to the extent practicable, shall identify the protected
                           10           portion(s).
                           11                   5.3    Inadvertent Failures to Designate.
                           12                   If timely corrected, an inadvertent failure to designate qualified information or
                           13           items does not, standing alone, waive the Designating Party’s right to secure protection
                           14           under this Order for such material. Upon timely correction of a designation, the
                           15           Receiving Party must make reasonable efforts to assure that the material is treated in
                           16           accordance with the provisions of this Order.
                           17              6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
                           18                   6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
                           19           of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                           20                   6.2 Meet and Confer. The Challenging Party shall initiate the informal dispute
                           21           resolution process set forth in the Court's Procedures and Schedules. see
                           22           http://www.cacd.uscourts.gov/honorable-alka-sagar.
                           23                   6.3 The burden of persuasion in any such challenge proceeding shall be on the
                           24           Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
                           25           to harass or impose unnecessary expenses and burdens on other parties) may expose the
                           26           Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
                           27           the confidentiality designation, all parties shall continue to afford the material in
                           28           question the level of protection to which it is entitled under the Producing Party’s
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                   6.
            213.443.4300
                                1       designation until the Court rules on the challenge.
                                2          7.         ACCESS TO AND USE OF PROTECTED MATERIAL
                                3               7.1    Basic Principles.
                                4               A Receiving Party may use Protected Material that is disclosed or produced by
                                5       another Party or by a Non-Party in connection with this Action only for prosecuting,
                                6       defending, or attempting to settle this Action. Such Protected Material may be disclosed
                                7       only to the categories of persons and under the conditions described in this Order. When
                                8       the Action has been terminated, a Receiving Party must comply with the provisions of
                                9       section 13 below (FINAL DISPOSITION).
                           10                   Protected Material must be stored and maintained by a Receiving Party at a
                           11           location and in a secure manner that ensures that access is limited to the persons
                           12           authorized under this Order.
                           13                   7.2    Disclosure of “CONFIDENTIAL” Information or Items.
                           14                   Unless otherwise ordered by the court or permitted in writing by the Designating
                           15           Party, a Receiving Party may disclose any information or item designated
                           16           “CONFIDENTIAL” only to:
                           17                   (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
                           18           employees of said Outside Counsel of Record to whom it is reasonably necessary to
                           19           disclose the information for this Action;
                           20                   (b) the officers, directors, and employees (including House Counsel) of the
                           21           Receiving Party to whom disclosure is reasonably necessary for this Action;
                           22                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
                           23           is reasonably necessary for this Action and who have signed the “Acknowledgment and
                           24           Agreement to Be Bound” (Exhibit A);
                           25                   (d) the court and its personnel;
                           26                   (e) court reporters and their staff;
                           27                   (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                           28           to whom disclosure is reasonably necessary for this Action and who have signed the
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                       7.
            213.443.4300
                                1       “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                2               (g) the author or recipient of a document containing the information or a
                                3       custodian or other person who otherwise possessed or knew the information;
                                4               (h) during their depositions, witnesses, and attorneys for witnesses, in the Action
                                5       to whom disclosure is reasonably necessary provided: (1) the deposing party requests
                                6       that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
                                7       permitted to keep any confidential information unless they sign the “Acknowledgment
                                8       and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                9       Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                           10           depositions that reveal Protected Material may be separately bound by the court reporter
                           11           and may not be disclosed to anyone except as permitted under this Stipulated Protective
                           12           Order; and
                           13                   (i) any mediator or settlement officer, and their supporting personnel, mutually
                           14           agreed upon by any of the parties engaged in settlement discussions.
                           15              8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                           16                      IN OTHER LITIGATION
                           17                   If a Party is served with a subpoena or a court order issued in other litigation that
                           18           compels disclosure of any information or items designated in this Action as
                           19           “CONFIDENTIAL,” that Party must:
                           20                   (a) promptly notify in writing the Designating Party. Such notification shall
                           21           include a copy of the subpoena or court order;
                           22                   (b) promptly notify in writing the party who caused the subpoena or order to issue
                           23           in the other litigation that some or all of the material covered by the subpoena or order
                           24           is subject to this Protective Order. Such notification shall include a copy of this
                           25           Stipulated Protective Order; and
                           26                   (c) cooperate with respect to all reasonable procedures sought to be pursued by
                           27           the Designating Party whose Protected Material may be affected. If the Designating
                           28           Party timely seeks a protective order, the Party served with the subpoena or court order
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                    8.
            213.443.4300
                                1       shall not produce any information designated in this action as “CONFIDENTIAL”
                                2       before a determination by the court from which the subpoena or order issued, unless the
                                3       Party has obtained the Designating Party’s permission. The Designating Party shall bear
                                4       the burden and expense of seeking protection in that court of its confidential material
                                5       and nothing in these provisions should be construed as authorizing or encouraging a
                                6       Receiving Party in this Action to disobey a lawful directive from another court.
                                7          9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                8                  PRODUCED IN THIS LITIGATION
                                9               (a) The terms of this Order are applicable to information produced by a Non-
                           10           Party in this Action and designated as “CONFIDENTIAL.” Such information produced
                           11           by Non-Parties in connection with this litigation is protected by the remedies and relief
                           12           provided by this Order. Nothing in these provisions should be construed as prohibiting
                           13           a Non-Party from seeking additional protections.
                           14                   (b) In the event that a Party is required, by a valid discovery request, to produce
                           15           a Non-Party’s confidential information in its possession, and the Party is subject to an
                           16           agreement with the Non-Party not to produce the Non-Party’s confidential information,
                           17           then the Party shall:
                           18                         (1) promptly notify in writing the Requesting Party and the Non-Party that
                           19           some or all of the information requested is subject to a confidentiality agreement with
                           20           a Non-Party;
                           21                         (2) promptly provide the Non-Party with a copy of the Stipulated Protective
                           22           Order in this Action, the relevant discovery request(s), and a reasonably specific
                           23           description of the information requested; and
                           24                         (3) make the information requested available for inspection by the Non-
                           25           Party, if requested.
                           26                   (c) If the Non-Party fails to seek a protective order from this court within 14 days
                           27           of receiving the notice and accompanying information, the Receiving Party may
                           28           produce the Non-Party’s confidential information responsive to the discovery request.
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                    9.
            213.443.4300
                                1       If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                                2       any information in its possession or control that is subject to the confidentiality
                                3       agreement with the Non-Party before a determination by the court. Absent a court order
                                4       to the contrary, the Non-Party shall bear the burden and expense of seeking protection
                                5       in this court of its Protected Material.
                                6             10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                7               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                8       Protected Material to any person or in any circumstance not authorized under this
                                9       Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                           10           the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                           11           all unauthorized copies of the Protected Material, (c) inform the person or persons to
                           12           whom unauthorized disclosures were made of all the terms of this Order, and (d) request
                           13           such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
                           14           that is attached hereto as Exhibit A.
                           15                 11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                           16                       PROTECTED MATERIAL
                           17                   When a Producing Party gives notice to Receiving Parties that certain
                           18           inadvertently produced material is subject to a claim of privilege or other protection,
                           19           the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                           20           Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                           21           may be established in an e-discovery order that provides for production without prior
                           22           privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                           23           parties reach an agreement on the effect of disclosure of a communication or
                           24           information covered by the attorney-client privilege or work product protection, the
                           25           parties may incorporate their agreement in the stipulated protective order submitted to
                           26           the court.
                           27           ///
                           28           ///
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                   10.
            213.443.4300
                                1          12.    MISCELLANEOUS
                                2             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                3       person to seek its modification by the Court in the future.
                                4             12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                5       Protective Order no Party waives any right it otherwise would have to object to
                                6       disclosing or producing any information or item on any ground not addressed in this
                                7       Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                8       ground to use in evidence of any of the material covered by this Protective Order.
                                9             12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
                           10           Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                           11           under seal pursuant to a court order authorizing the sealing of the specific Protected
                           12           Material at issue. If a Party's request to file Protected Material under seal is denied by
                           13           the court, then the Receiving Party may file the information in the public record unless
                           14           otherwise instructed by the court.
                           15              13.    FINAL DISPOSITION
                           16                 After the final disposition of this Action, as defined in paragraph 4, within 60
                           17           days of a written request by the Designating Party, each Receiving Party must return all
                           18           Protected Material to the Producing Party or destroy such material. As used in this
                           19           subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                           20           summaries, and any other format reproducing or capturing any of the Protected
                           21           Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                           22           must submit a written certification to the Producing Party (and, if not the same person
                           23           or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                           24           category, where appropriate) all the Protected Material that was returned or destroyed
                           25           and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                           26           compilations, summaries or any other format reproducing or capturing any of the
                           27           Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                           28           archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                 11.
            213.443.4300
                                1       legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                                2       work product, and consultant and expert work product, even if such materials contain
                                3       Protected Material. Any such archival copies that contain or constitute Protected
                                4       Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                                5
                                6       Any violation of this Order may be punished by any and all appropriate measures
                                7       including, without limitation, contempt proceedings and/or monetary sanctions.
                                8
                                9       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                           10
                           11           Dated: May 6, 2021                         Respectfully submitted,
                           12                                                      /s/ Annaliz Loera _____________
                                                                                   JONATHAN M. LEBE
                           13                                                      Annaliz Loera
                                                                                   Lebe Law, APLC
                           14                                                      Attorneys for Plaintiff Sharon Britt,
                                                                                   individually and on behalf of a other
                           15                                                      similarly situated
                           16           Dated: May 6, 2021
                           17
                           18                                           /s/ Alexandra Bernstein
                                                                        ROBERT S. BLUMBERG
                           19                                           DEMERY RYAN
                                                                        ALEXANDRA BERNSTEIN
                           20                                           LITTLER MENDELSON, P.C.
                                                                        Attorneys for Defendant
                           21                                           SOUTHERN CALIFORNIA EDISON
                                                                        COMPANY
                           22
                                        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                           23
                           24
                           25
                                      May 7, 2021
                           26 DATED: ____________________                                         / s / Sagar
                                                                                           __________________________
                           27                                                              Honorable Alka Sagar
                           28                                                              United States Magistrate Judge
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                12.
            213.443.4300
                                1                                            EXHIBIT A
                                2
                                                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                3
                                        I, _____________________________ [print or type full name], of
                                4
                                        _________________ [print or type full address], declare under penalty of perjury that
                                5
                                        I have read in its entirety and understand the Stipulated Protective Order that was
                                6
                                        issued by the United States District Court for the Central District of California on
                                7
                                        ___________ [date] in the case of Sharon Britt v. Southern California Edison
                                8
                                        Company, et al., Case No. 2:20-cv-08023-FMO (ASx). I agree to comply with and to
                                9
                                        be bound by all the terms of this Stipulated Protective Order and I understand and
                           10
                                        acknowledge that failure to so comply could expose me to sanctions and punishment
                           11
                                        in the nature of contempt. I solemnly promise that I will not disclose in any manner
                           12
                                        any information or item that is subject to this Stipulated Protective Order to any
                           13
                                        person or entity except in strict compliance with the provisions of this Order. I further
                           14
                                        agree to submit to the jurisdiction of the United States District Court for the Central
                           15
                                        District of California for the purpose of enforcing the terms of this Stipulated
                           16
                                        Protective Order, even if such enforcement proceedings occur after termination of this
                           17
                                        action. I hereby appoint __________________________ [print or type full name] of
                           18
                                        _______________________________________ [print or type full address and
                           19
                                        telephone number] as my California agent for service of process in connection with
                           20
                                        this action or any proceedings related to enforcement of this Stipulated Protective
                           21
                                        Order.
                           22
                           23           Date: ______________________________________
                           24           City and State where sworn and signed: ________________________________
                           25           Printed name: _______________________________
                           26           Signature: __________________________________
                           27           4828-4286-5896.1 / 110334-1001


                           28
L I T T L ER ME N DE LS ON, P.C .
       6 3 3 W e s t 5 t h S t r ee t
             63rd F l oor
     Los A ngel es , C A 90071
                                                                                 13.
            213.443.4300
